PER CURIAM.
The petition for certiorari in this case to review a trial court order denying petitioner’s motion to compel discovery, is denied. See Industrial Tractor Company v. Bartlett, 454 So.2d 1067 (Fla. 5th DCA 1984). See generally Haddad, The Common Law Writ of Certiorari in Florida, 29 U.Fla.L. Rev. 207, 224 (1977).
The underlying discovery question here sought to be presented by certiorari review of an interlocutory trial order, and which we do not now reach, is whether documents protected by the attorney-client privilege (see § 90.502(2), Fla.Stat.) are exempt from the disclosure requirements of the Public Records Act (see § 119.07(3)(a), Fla.Stat.). This interesting point of law can be presented on direct appeal in the event petitioner loses in the trial court and then desires review by appeal from the final judgment.
DENIED.
COBB, C.J., and COWART, J., concur.
DAUKSCH, J., concurs specially with opinion.